UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7390



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


DAVID JOE SHELTON,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (7:06-cv-00422-jpj)


Submitted: January 25, 2007                 Decided:   January 30, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Joe Shelton, Appellant Pro Se.  Steven Randall Ramseyer,
Dennis H. Lee, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David Joe Shelton appeals the district court’s order

dismissing    without   prejudice   the   civil   action   he   brought

challenging his conviction.    We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See United States v. Shelton, No. 7:06-cv-

00422-jpj (W.D. Va. July 19, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                - 2 -